Citation Nr: 1435456	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-23 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability, including residuals of a collapsed lung, claimed as resulting from July 2008 VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran had active duty service from May 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  The Veteran timely appealed.    

The Veteran was afforded a December 2013 hearing before the undersigned.  A hearing transcript is associated with the Virtual VA electronic folder (efolder).  

Review of the paperless Virtual VA and Veterans Benefits Management System (VBMS) efolders does not include any additional pertinent evidence that is not already associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical records reflect that the Veteran underwent a three vessel coronary artery bypass graft (CABG) in July 2008.  Shortly after the July 16, 2008 surgery, the Veteran developed pulmonary difficulties and was diagnosed with collapsed lungs.  The July 28, 2008 hospital summary notes "poor adherance to pulmonary hygiene and insentive spirometry."  The Veteran claims that a nurse told him that his lungs were accidentally punctured during the CABG.  The Veteran was scheduled for an examination, but failed to report.  He asserts that he had good cause for missing the examination and expressed a willingness to report for an examination in one was re-scheduled.  An attempt to reschedule the examination, or at the minimum, obtain a medical opinion is necessary as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain VA treatment records after August 2011 and associate them with the claims folder.  

2.  After associating the updated treatment records with the claims folder, schedule the Veteran for a VA examination by a physician.  If the Veteran fails to report without good cause, obtain a medical opinion from a physician.

The claims folder (both paper and electronic versions) must be made available and reviewed by the VA examiner.  Clinical examination and any indicated testing must be performed.  

The VA physician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the July 16, 2008 coronary artery triple bypass surgery and/or July 18, 2008 re-intubation for atelectasis resulted in any residual disability; and if residual disability did result from either VA surgical procedures, to include the pre and postoperative medical care (or lack thereof), the examiner should offer an opinion as to whether the proximate cause of any such residual disability or aggravation of existing disability was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment; or (ii) an event not reasonably foreseeable. 

The examiner is direct to review the July 2008 operation reports, pre and post-operative VA treatment records and the July 28, 2008 Discharge Summary.  

All opinions expressed must be supported by complete rationale.  The Veteran is competent to report on his readily observable symptoms and information related to him by treating clinicians.  His reports must be considered.   

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

3. When the development requested has been completed, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



